Title: To Thomas Jefferson from “T. J. M,” 16 July 1801
From: “T. J. M”
To: Jefferson, Thomas


               
                  Respected Friend
                  Philada. 7 Mo: 16. 1801
               
               There is a Young Man of a respectable (native American) Family, whose Income is insufficient for the maintenance of himself & two Orphans, for whom he is very desirous to provide the means of Subsistence & Education. He is therfore, induced to request that, if thou canst, with propriety give or procure him an Appointment to some Office, the duties of which, a Quaker, or Friend, can, consistently with his Religious Principles perform—thou wilt do so. He assures thee that, he entertains the most sanguine hopes that the Recommendations he can produce (for they may be from any characters here—thou chuses) will be satisfactory to thee; and that, when thou art made acquainted with certain Anecdotes; which at a proper season may be communicated—thou wilt again partake of those heartfelt—grateful sensations—the offspring of good, generous, & benevolent actions.—
               An early reply—directed to T.J.M—Post-office—Philada. will be esteemed a great favor—shall be thankfully acknowledged & respectfully attended to
               Reasons, which I doubt not thou wilt approve, prevent my subjoining my Name—
               I am thy real Friend
               
                  P:S: This Young Man is a good Accomptant.—perhaps uncommonly so
               
            